In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00169-CR




           EX PARTE ZACHARY PISTOLIS




        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 16F0489-202




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
        Zachary Pistolis has filed an untimely notice of direct appeal from the trial court’s denial

of his pretrial application for a writ of habeas corpus. We dismiss the appeal for want of

jurisdiction.

        Pistolis challenged the indictment filed against him in the trial court through a pretrial

application for a writ of habeas corpus. The trial court denied that application on October 10,

2017. Pistolis filed a notice of appeal from that order on September 24, 2018. When a trial court

denies a pretrial application for habeas corpus relief, the applicant can immediately appeal. See

Ex parte McCullough, 966 S.W.2d 529, 531 (Tex. Crim. App. 1998); Green v. State, 999 S.W.2d
474, 476 (Tex. App.—Fort Worth 1999, pet. ref’d). However, under the Texas Rules of Appellate

Procedure, such appeal must be perfected within thirty days of the date the appealable order was

entered. See Green, 999 S.W.2d at 476. The Texas Court of Criminal Appeals has expressly held

that, without a timely notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208,

209 n.3 (Tex. Crim. App. 1998).

        We notified Pistolis by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. We gave Pistolis ten days to respond to

our letter and demonstrate how, notwithstanding the defect herein noted, we had jurisdiction over

the appeal. We received no response.




                                                 2
        Because Pistolis did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:        October 30, 2018
Date Decided:          October 31, 2018

Do Not Publish




                                                 3